  Case 1:20-cv-01713-CFC Document 4 Filed 12/17/20 Page 1 of 2 PageID #: 121




                              IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF DELAWARE

 KONINKLIJKE PHILIPS N.V.,

                  Plaintiff                               Civil Action No.:
 v.
                                                           JURY TRIAL DEMANDED
 THALES DIS AIS USA LLC (F/K/A
 GEMALTO IOT LLC F/K/A CINTERION
 WIRELESS MODULES NAFTA LLC);
 THALES DIS AIS DEUTSCHLAND GMBH
 (F/K/A GEMALTO M2M GMBH); THALES
 USA, INC.; THALES S.A.; CALAMP CORP.;
 XIRGO TECHNOLOGIES, LLC; LAIRD
 CONNECTIVITY, INC.,

                  Defendants.



                  RULE 7.1 CORPORATE DISCLOSURE STATEMENT

       Plaintiff Koninklijke Philips N.V. (“Philips”) hereby submits the following statement of

its corporate interests pursuant to Rule 7.1 of the Federal Rules of Civil Procedure:

       Philips is a public limited company that has no parent corporation and no publicly held

corporation owns 10% or more of its stock.
 Case 1:20-cv-01713-CFC Document 4 Filed 12/17/20 Page 2 of 2 PageID #: 122




Dated: December 17, 2020                 YOUNG CONAWAY STARGATT &
                                         TAYLOR, LLP
OF COUNSEL:
                                         /s/ Adam W. Poff
Eley O. Thompson                         Adam W. Poff (No. 3990)
FOLEY & LARDNER LLP                      Robert M. Vrana (No. 5666)
321 N. Clark Street                      Beth A. Swadley (No. 6331)
Suite 2800                               Rodney Square
Chicago, IL 60654-5313                   1000 North King Street
(312) 832-4359                           Wilmington, DE 19801
ethompson@foley.com                      (302) 571-6600
                                         apoff@ycst.com
Kevin M. Littman                         rvrana@ycst.com
Lucas I. Silva                           bswadley@ycst.com
FOLEY & LARDNER LLP
111 Huntington Avenue                    Attorneys for Plaintiff
Suite 2500
Boston, MA 02199-7610
(617) 342-4000
klittman@foley.com
lsilva@foley.com




                                     2
